Order vacating and setting aside order of confirmation of commissioners’ report and refusing to confirm said report and directing a new hearing, reversed upon the law and the facts, with costs, and motion for reargument denied. We do not hold that the court was without power to make the order appealed from, but are of opinion that the reasons given by the learned Special Term justice upon the motion made to confirm the report of the commissioners were correct. Lazansky, P. J., Kapper, Carswell, Seudder and Davis, JJ., concur.